ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Preliminary Amendments
1)	Acknowledgment is made of Applicants’ preliminary amendments filed 09/06/19 and 11/21/18.  
Election
2)	Acknowledgment is made of Applicants’ election filed 01/21/21 in response to the restriction and the species election requirement mailed 09/21/20. Applicants have elected, without traverse, the LukAB antibody having a CDR-H1 of SEQ ID NO: 11, a CDR-H2 of SEQ ID NO: 31, a CDR-H3 of SEQ ID NO: 53, a CDR-L1 of SEQ ID NO: 66, a CDR-L3 of SEQ ID NO: 92, and CDR-L3 of SEQ ID NO: 117, i.e., the LukAB antibody SM1B249 species having the variable chain amino acid sequence of SEQ ID NO: 191 and the variable light chain amino acid sequence of SEQ ID NO: 150. 
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Carissa R. Childs. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(A)	Claims 1-8 are canceled.
(B)	New claims 67-70 are added as set forth below:
--Claim 67 (New).  An isolated antibody or a binding portion thereof that binds Staphylococcus aureus Leukocidin AB comprising:
 a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 1, the CDR-H2 of SEQ ID NO: 21, and the CDR-H3 of SEQ ID NO: 42 and 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 63, the CDR-L2 of SEQ ID NO: 88, and the CDR-L3 of SEQ ID NO: 106, or	
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 64, the CDR-L2 of SEQ ID NO: 89, and the CDR-L3 of SEQ ID NO: 107;  		
(b) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 2, the CDR-H2 of SEQ ID NO: 22, and the CDR-H3 of SEQ ID NO: 43 and 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 65, the CDR-L2 
(c) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 2, the CDR-H2 of SEQ ID NO: 22, and the CDR-H3 of SEQ ID NO: 45 and 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 67, the CDR-L2 of SEQ ID NO: 88, and the CDR-L3 of SEQ ID NO: 110;		
(d) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 3, the CDR-H2 of SEQ ID NO: 23, and the CDR-H3 of SEQ ID NO: 44 and 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 66, the CDR-L2 of SEQ ID NO: 91, and the CDR-L3 of SEQ ID NO: 109;	
(e) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 4, the CDR-H2 of SEQ ID NO: 24, and the CDR-H3 of SEQ ID NO: 46 and 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 68, the CDR-L2 of SEQ ID NO: 92, and the CDR-L3 of SEQ ID NO: 111;	
(f) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 5, the CDR-H2 of SEQ ID NO: 25, and the CDR-H3 of SEQ ID NO: 47 and 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 69, the CDR-L2 of SEQ ID NO: 93, and the CDR-L3 of SEQ ID NO: 112;
(g) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 6, the CDR-H2 of SEQ ID NO: 26, and the CDR-H3 of SEQ ID NO: 48 and 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 70, the CDR-L2 of SEQ ID NO: 94, and the CDR-L3 of SEQ ID NO: 113;	 
(h) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 7, the CDR-H2 of SEQ ID NO: 27, and the CDR-H3 of SEQ ID NO: 49 or 
a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 10, the CDR-H2 of SEQ ID NO: 30, and the CDR-H3 of SEQ ID NO: 52 and
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 71, the CDR-L2 of SEQ ID NO: 95, and the CDR-L3 of SEQ ID NO: 114; 
(i) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 8, the CDR-H2 of SEQ ID NO: 28, and the CDR-H3 of SEQ ID NO: 50 and 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 72, the CDR-L2 of SEQ ID NO: 96, and the CDR-L3 of SEQ ID NO: 115;	
(j) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 9, the CDR-H2 of SEQ ID NO: 29, and the CDR-H3 of SEQ ID NO: 51 and 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 73, the CDR-L2 
(k) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 11, the CDR-H2 of SEQ ID NO: 31, and the CDR-H3 of SEQ ID NO: 53 and 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 66, the CDR-L2 of SEQ ID NO: 92, and the CDR-L3 of SEQ ID NO: 117;	
(l) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 12, the CDR-H2 of SEQ ID NO: 32, and the CDR-H3 of SEQ ID NO: 54 and 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 74, the CDR-L2 of SEQ ID NO: 89, and the CDR-L3 of SEQ ID NO: 118 or
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 75, the CDR-L2 of SEQ ID NO: 98, and the CDR-L3 of SEQ ID NO: 119;		
(m) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 13, the CDR-H2 of SEQ ID NO: 33, and the CDR-H3 of SEQ ID NO: 55 and 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 76, the CDR-L2 of SEQ ID NO: 96, and the CDR-L3 of SEQ ID NO: 120;  	
(n) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 14, the CDR-H2 of SEQ ID NO: 34, and the CDR-H3 of SEQ ID NO: 56 or
 a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 14, the CDR-H2 of SEQ ID NO: 35, and the CDR-H3 of SEQ ID NO: 56 and
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 77, the CDR-L2 of SEQ ID NO: 99, and the CDR-L3 of SEQ ID NO: 121;	
	(o) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 15, the CDR-H2 of SEQ ID NO: 36, and the CDR-H3 of SEQ ID NO: 57 and
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 78, the CDR-L2 of SEQ ID NO: 100, and the CDR-L3 of SEQ ID NO: 122;	
	(p) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 16, the CDR-H2 of SEQ ID NO: 37, and the CDR-H3 of SEQ ID NO: 58 and
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 78, the CDR-L2 of SEQ ID NO: 99, and the CDR-L3 of SEQ ID NO: 123;	
	(q) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 17, the CDR-H2 of SEQ ID NO: 38, and the CDR-H3 of SEQ ID NO: 59 and
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 79, the CDR-L2 of SEQ ID NO: 101, and the CDR-L3 of SEQ ID NO: 124;	
	(r) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 18, the 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 80, the CDR-L2 of SEQ ID NO: 96, and the CDR-L3 of SEQ ID NO: 120;	
	(s) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 19, the CDR-H2 of SEQ ID NO: 40, and the CDR-H3 of SEQ ID NO: 61 and
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 66, the CDR-L2 of SEQ ID NO: 92, and the CDR-L3 of SEQ ID NO: 125; or	
	(t) a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 20, the CDR-H2 of SEQ ID NO: 41, and the CDR-H3 of SEQ ID NO: 62 and
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 71, the CDR-L2 of SEQ ID NO: 95, and the CDR-L3 of SEQ ID NO: 114 or	
	a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 81, the CDR-H2 of SEQ ID NO: 102, and the CDR-H3 of SEQ ID NO: 126 or		
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 69, the CDR-L2 of SEQ ID NO: 93, and the CDR-L3 of SEQ ID NO: 127 or		
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 79, the CDR-L2 of SEQ ID NO: 101, and the CDR-L3 of SEQ ID NO: 128 or		
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 82, the CDR-L2 of SEQ ID NO: 103, and the CDR-L3 of SEQ ID NO: 129 or		
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 75, the CDR-L2 of SEQ ID NO: 98, and the CDR-L3 of SEQ ID NO: 119 or		 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 83, the CDR-L2 of SEQ ID NO: 104, and the CDR-L3 of SEQ ID NO: 130 or	
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 84, the CDR-L2 of SEQ ID NO: 88, and the CDR-L3 of SEQ ID NO: 131 or		 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 74, the CDR-L2 of SEQ ID NO: 89, and the CDR-L3 of SEQ ID NO: 132 or		
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 74, the CDR-L2 of SEQ ID NO: 89, and the CDR-L3 of SEQ ID NO: 133 or		
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 66, the CDR-L2 of SEQ ID NO: 92, and the CDR-L3 of SEQ ID NO: 125 or		
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 70, the CDR-L2 of SEQ ID NO: 94, and the CDR-L3 of SEQ ID NO: 113 or		
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 85, the CDR-L2 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 86, the CDR-L2 of SEQ ID NO: 96, and the CDR-L3 of SEQ ID NO: 135 or		
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 87, the CDR-L2 of SEQ ID NO: 99, and the CDR-L3 of SEQ ID NO: 122.		
Claim 68 (New).  The isolated antibody or a binding portion thereof of claim 67 comprising
	a variable heavy (VH) chain region comprising the CDR-H1 of SEQ ID NO: 11, the CDR-H2 of SEQ ID NO: 31, and the CDR-H3 of SEQ ID NO: 53 and 
	a variable light (VL) chain region comprising the CDR-L1 of SEQ ID NO: 66, the CDR-L2 of SEQ ID NO: 92, and the CDR-L3 of SEQ ID NO: 117.
Claim 69 (New).  The isolated antibody or a binding portion thereof of claim 68, wherein said antibody neutralizes S. aureus leucocidin AB cytolytic activity.
Claim 70 (New).  An isolated antibody or a binding portion thereof that binds Staphylococcus aureus Leukocidin AB comprising a variable light (VL) chain comprising respectively the amino acid sequence of SEQ ID NO: 136, SEQ ID NO: 137, SEQ ID NO: 138, SEQ ID NO: 139, SEQ ID NO: 140, SEQ ID NO: 141, SEQ ID NO: 142, SEQ ID NO: 143, SEQ ID NO: 144, SEQ ID NO: 145, SEQ ID NO: 146, SEQ ID NO: 147, SEQ ID NO: 148, SEQ ID NO: 149, SEQ ID NO: 150, SEQ ID NO: 151, SEQ ID NO: 152, SEQ ID NO: 153, SEQ ID NO: 154, SEQ ID NO: 155, SEQ ID NO: 156, SEQ ID NO: 157, SEQ ID NO: 158, SEQ ID NO: 159, SEQ ID NO: 160, SEQ ID NO: 161, SEQ ID NO: 162, SEQ ID NO: 163, SEQ ID NO: 164, SEQ ID NO: 165, SEQ ID NO: 166, SEQ ID NO: 167, SEQ ID NO: 168, SEQ ID NO: 169, SEQ ID NO: 170, SEQ ID NO: 171, SEQ ID NO: 172, SEQ ID NO: 173, SEQ ID NO: 174, SEQ ID NO: 175 and SEQ ID NO: 176 and a variable heavy (VH) chain comprising respectively the amino acid sequence of SEQ ID NO: SEQ ID NO: 177, SEQ ID NO: 178, SEQ ID NO: 179, SEQ ID NO: 180, SEQ ID NO: 181, SEQ ID NO: 182, SEQ ID NO: 183, SEQ ID NO: 184, SEQ ID NO: 185, SEQ ID NO: 186, SEQ ID NO: 187, SEQ ID NO: 188, SEQ ID NO: 189, SEQ ID NO: 190, SEQ ID NO: 191, SEQ ID NO: 192, SEQ ID NO: 193, SEQ ID NO: 194, SEQ ID NO: 195, SEQ ID NO: 196, SEQ ID NO: 197, SEQ ID NO: 198, SEQ ID NO: 199, SEQ ID NO: 200, SEQ ID NO: 201, SEQ ID NO: 202, SEQ ID NO: 203, SEQ ID NO: 204, SEQ ID NO: 205, SEQ ID NO: 206, SEQ ID NO: 207, SEQ ID NO: 208, SEQ ID NO: 209, SEQ ID NO: 210, SEQ ID NO: 211, SEQ ID NO: 212, SEQ ID NO: 213, SEQ ID NO: 214, SEQ ID NO: 215, SEQ ID NO: 216 and SEQ ID NO: 217.--
The specification at sections [0230], [0231], [0240], [0241], [0251] and [0252] are amended as set forth below:

--[0230]    Procedures. Proteins. mAbs SM1B221 and SM1B225 were purified from
SEPHAROSE E. coli by Nickel affinity chromatography. For LukED neutralization assays, recombinant LukD and LukE subunits bearing polyhistidine affinity tags (SEQ ID NOs: 826 (LukE) and 825 (LukD)) were individually purified from S. aureus and combined at the time of the assay (as indicated below).-- 

--[0231]    ELISA assays. Binding of the mAbs to purified, recombinant LukD protein that
was chemically biotinylated in vitro was determined by ELISA. Briefly, 100l of a 5g/mL solution of streptavidin (in PBS) was added per well of a 96 well White Maxisorp plate (Nunc-cat# 436110) and incubated overnight at 4°C. Wells were then washed 3X with TBST (50 mM Tris HC1, pH 7.4, 150 mM NaCl, 0.1% L/well StartingBlock T20 (Pierce cat# 37543), and incubated 45-60 minutes at room temperature (RT). The plate was washed 3 times with TBST and 0.2g of a biotinylated preparation of LukD protein (in 100l) was added to each test well. The plate was incubated 45-60 minutes at RT with gentle shaking. The plate was then washed 3 times with TBST. In separate dilution plates, the mAb test articles were serially diluted four-fold in blocking buffer starting at 10g /mL. Titrated test articles (100l) were added to test wells and the plate incubated 45-60 minutes at RT with gentle shaking. The plate was then washed 3 times with TBST. For detection of bound test articles, 100l L/well of a peroxidase-conjugated, F(ab')2 fragment of a goat anti-mouse IgG, FC- fragment specific antibody (Jackson Immuno Research product 115-036-071) diluted 1:5000 in Starting block T20 was added and the plate incubated for 45-60min at RT with gentle shaking. The plate was then washed 3 times with TBST. To detect bound F(ab')2 fragment of the goat anti-mouse antibody, 100l/well of the POD Chemiluminescence substrate (Roche-cat# 11582950001) was added immediately prior to reading plates and the plates read using an Envision reader within 15 minutes of the substrate addition. The data were analyzed using GraphPad Prism. Values were transformed to a log scale and fit using a non-linear regression sigmoidal dose-response equation resulting in an eleven point binding curve for each antibody against each antigen.--

--[0240]    Procedures. Proteins. mAbs SM1B111, SM1B245, SM1B249 and SM1B252
were purified from transiently transfected Expi293F cells (ThermoFisher Scientific Inc.) and SEPHAROSE et al., “Identification of a Crucial Residue Required for Staphylococcus aureus LukAB Cytotoxicity and Receptor Recognition,”, Infect Immun. 82(3): 1268-76 (2014), which is hereby incorporated by reference in its entirety) that further bears poly-histidine and streptavidin binding sequences at the amino-terminus of the LukA sequence (SEQ ID NOs: 827 LukA and 828 LukB). Recombinant LukAB toxoid protein (LukA E323 A) protein was purified by nickel affinity chromatography as soluble heterodimers from an E. coli strain expressing biotin ligase. For LukAB neutralization and human CD11b I-domain interaction studies, a recombinant form of the LukAB protein (SEQ ID Nos: 829 LukA and 830 LukB) that bears an amino-terminal polyhistidine affinity tag on the LukA subunit was purified from S. aureus by nickel affinity chromatography. For studies of the impact of anti-LukAB mAbs on LukAB interaction with the human CD11b protein, a recombinant form of the human CD11b I-domain (SEQ ID NO: 831) was purified from E. coli (Dumont et al., “Staphylococcus aureus LukAB Cytotoxin Kills Human Neutrophils by Targeting the CD11b Subunit of the Integrin Mac-1,” PNAS 110: 10794-99 (2013), which is hereby incorporated by reference in its entirety).-- 

--[0241]    LukAB binding assays by ELISA. Binding of the anti-LukAB mAbs to purified, 
recombinant LukAB protein was determined by ELISA. Briefly, 100l of a 5g/mL solution of streptavidin (in PBS) was added per well of a 96 well White Maxisorp plate (Nunc-cat# 436110) and incubated overnight at 4°C. Wells were washed 3X with TBST (50 mM Tris HC1, pH 7.4, 150 mM NaCl, 0.1% TWEEN 20), blocked with 300L/well StartingBlock T20 (Pierce cat# 37543), and incubated 45-60 minutes at room temperature (RT). The plate was washed 3 times with TBST, and 0.2g of a biotinylated preparation of LukAB protein (in 100L) was added to each test well. The plate was incubated 45-60 minutes at RT with gentle shaking and then washed 3 times with TBST. In separate dilution plates, the mAb test articles were serially diluted four-fold in blocking buffer starting at 10g/mL. 100L of titrated test articles were added to test wells and the plate incubated 45-60 minutes at RT with gentle shaking. The plate was then washed 3 times with TBST. For detection of bound test articles, 100L/well of a peroxidase-conjugated, F(ab')2 fragment of a goat anti-mouse IgG, FC-g fragment specific antibody (Jackson Immuno Research product 115-036-071) diluted 1:5000 in Starting block T20 was added and the plate incubated for 45-60min at RT with gentle shaking. The plate L/well of the POD Chemiluminescence substrate (Roche-cat# 11582950001) was added immediately prior to reading plates and the plates read using an Envision reader within 15 minutes of the substrate addition. The data were analyzed using GraphPad Prism. Values were transformed to a log scale and fit using a non-linear regression sigmoidal dose-response equation resulting in an eleven point binding curve for each antibody against each antigen.--

--[0251]    Procedures. Proteins. mAbs SM1B318, SM1B332 and SM1B507 were purified
from transiently transfected Expi293F cells (ThermoFisher Scientific Inc.) and purified by standard chromatographic methods with Protein A SEPHAROSE E. coli by Nickel affinity chromatography.--

--[0252]   ELISA assays. Binding of select mAbs to purified, recombinant LukE protein that
was chemically biotinylated in vitro was determined by ELISA. Briefly, 100l of a 5g/mL solution of streptavidin (in PBS) was added per well of a 96 well White Maxisorp plate (Nunc-cat# 436110) and incubated overnight at 4°C. Wells were then washed 3X with TBST (50 mM Tris HC1, pH 7.4, 150 mM NaCl, 0.1% TWEEN 20), blocked with 300L/well StartingBlock T20 (Pierce cat# 37543), and incubated 45-60 minutes at room temperature (RT). The plate was washed 3 times with TBST and 0.2g of a biotinylated preparation of LukE protein (in 100L) was added to each test well. The plate was incubated 45-60 minutes at RT with gentle shaking. The plate was then washed 3 times with TBST. In separate dilution plates, the mAb test articles were serially diluted four-fold in blocking buffer starting at 10g/mL. Titrated test articles (100L) were added to test wells and the plate incubated 45-60 minutes at RT with gentle shaking. The plate was then washed 3 times with TBST. For detection of bound test articles, 100L/well of a peroxidase-conjugated, F(ab')2 fragment of a goat anti-mouse IgG, FC- fragment specific antibody (Jackson Immuno Research product 115-036-071) diluted 1:5000 in Starting block T20 was added and the plate incubated for 45-60min at RT with gentle shaking. The plate was then washed 3 times with TBST. To detect bound F(ab')2 fragment of the goat anti-mouse antibody, 100L/well of the POD Chemiluminescence substrate (Roche-cat#11582950001) was added immediately prior to reading plates and the plates read using an Envision reader within 15 minutes of the substrate addition. The data were analyzed using GraphPad Prism. Values were transformed to a log scale and fit using a non-linear 
Status of Claims
4)	Claims 9-66 have been canceled via the amendment filed 09/06/19.
	Claims 1-8 are canceled via this Examiner’s amendment.
	New claims 67-70 are added via this Examiner’s amendment.
	The search and examination have been extended to the antibody species SM1B105, SM1B106, SM1B107, SM1B108, SM1B109, SM1B110, SM1B111, SM1B112, SM1B243, SM1B244, SM1B245, SM1B246, SM1B247, SM1B248, SM1B250, SM1B251, SM1B252, SM1B253, SM1B254, SM1B255, SM1B256, SM1B257, SM1B258, SM1B259, SM1B260, SM1B261, SM1B262, SM1B263, SM1B264, SM1B265, SM1B266, SM1B267, SM1B268, SM1B269, SM1B270, SM1B271, SM1B272, SM1B273, SM1B274, and SM1B275 each comprising a VL chain comprising respectively the amino acid sequence of SEQ ID NO: 136, SEQ ID NO: 137, SEQ ID NO: 138, SEQ ID NO: 139, SEQ ID NO: 140, SEQ ID NO: 141, SEQ ID NO: 142, SEQ ID NO: 143, SEQ ID NO: 144, SEQ ID NO: 145, SEQ ID NO: 146, SEQ ID NO: 147, SEQ ID NO: 148, SEQ ID NO: 149, SEQ ID NO: 151, SEQ ID NO: 152, SEQ ID NO: 153, SEQ ID NO: 154, SEQ ID NO: 155, SEQ ID NO: 156, SEQ ID NO: 157, SEQ ID NO: 158, SEQ ID NO: 159, SEQ ID NO: 160, SEQ ID NO: 161, SEQ ID NO: 162, SEQ ID NO: 163, SEQ ID NO: 164, SEQ ID NO: 165, SEQ ID NO: 166, SEQ ID NO: 167, SEQ ID NO: 168, SEQ ID NO: 169, SEQ ID NO: 170, SEQ ID NO: 171, SEQ ID NO: 172, SEQ ID NO: 173, SEQ ID NO: 174, SEQ ID NO: 175 and SEQ ID NO: 176 and a VH chain comprising respectively the amino acid sequence of SEQ ID NO: SEQ ID NO: 177, SEQ ID NO: 178, SEQ ID NO: 179, SEQ ID NO: 180, SEQ ID NO: 181, SEQ ID NO: 182, SEQ ID NO: 183, SEQ ID NO: 184, SEQ ID NO: 185, SEQ ID NO: 186, SEQ ID NO: 187, SEQ ID NO: 188, SEQ ID NO: 189, SEQ ID NO: 190, SEQ ID NO: 192, SEQ ID NO: 193, SEQ ID NO: 194, SEQ ID NO: 195, SEQ ID NO: 196, SEQ ID NO: 197, SEQ ID NO: 198, SEQ ID NO: 199, SEQ ID NO: 200, SEQ ID NO: 201, SEQ ID NO: 202, SEQ ID NO: 203, SEQ ID NO: 204, SEQ ID NO: 205, SEQ ID NO: 206, SEQ ID NO: 207, SEQ ID NO: 208, SEQ ID NO: 209, SEQ ID NO: 210, SEQ ID NO: 211, SEQ ID NO: 212, SEQ ID NO: 213, SEQ ID NO: 214, SEQ ID NO: 215, SEQ ID NO: 216 and SEQ ID NO: 217.
	Claims 67-70 are pending and are examined on the merits.
Information Disclosure Statements
5)	Acknowledgment is made of Applicants’ Information Disclosure Statements filed 11/05/20, 06/26/20 and 11/21/18.  The information referred to therein has been considered and a signed copy is attached to this Office Action.  
Sequence Listing
6)	Acknowledgment is made of Applicants’ substitute Sequence Listing which has been entered on 11/23/18.  
Drawings
7)	Acknowledgment is made of Applicants’ drawings filed 11/21/18. 	 
Priority
8)	The instant AIA  application filed 11/21/18 is the national stage 371 application of PCT/US2017/034009 filed 05/23/2017, which claims priority to the provisional application 62/340,019 filed 05/23/2016.
Reasons for Allowance
9)	The following is an examiner's statement of reasons for allowance:  
The isolated antibody or a binding portion thereof as claimed in claims 67-70 is free of prior art.  The claims satisfy the provisions of 35 U.S.C § 112(a), 112(b) and 101. Accordingly, the instant claims are allowed.
Conclusion
10)	Claims 67-70, now renumbered as claims 1-4 respectively, are allowed. These claims have support in the original and canceled claims and throughout the as-filed specification including Figures and Tables 1, 2, 3A and 3B.
	Claims directed to the previously non-elected full antibody species comprising all six CDRs as set forth have been fully examined. Accordingly, the species election requirement set forth in the Office Action mailed 09/21/2020 is hereby withdrawn. In view of the withdrawal of the species election requirement, Applicants are advised that if any claim(s) presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim(s) may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction and species election requirement are withdrawn, the provisions of 35 U.S.C § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01.
Correspondence
11)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
12)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
13)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


April, 2021